IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


TIMOTHY RODENIUS AND THE                 : No. 95 WM 2015
PEOPLE,                                  :
                                         :
                     Petitioners         :
                                         :
                                         :
              v.                         :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA             :
AND MAX BAER,                            :
                                         :
                     Respondents         :


                                     ORDER



PER CURIAM

       AND NOW, this 5th day of February, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Quo Warranto and

Mandamus is DENIED.

       Messrs. Justice Eakin and Baer did not participate in the consideration or

decision of this matter.